Citation Nr: 1755662	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for an gastrointestinal disorder other than gastroesophageal reflux disease (GERD), to include irritable bowel syndrome.  

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 5, 2012. 

4.  Entitlement to an evaluation in excess of 50 percent for PTSD for the period from September 5, 2012, to February 2, 2017. 

5.  Entitlement to an evaluation in excess of 70 percent for PTSD on or after February 2, 2017.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.  His awards and decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.

In a March 2013 rating decision, the RO increased the evaluation assigned for the Veteran's PTSD to 50 percent effective from September 5, 2012.  Thereafter, in a June 2017 rating decision, the RO increased the evaluation to 70 percent effective from February 2, 2017.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In his May 2013 substantive appeal, the Veteran limited the issues on appeal to service connection for a sciatic nerve disorder, unspecified neurological disorder, headaches, tinnitus, irritable bowel syndrome, and an increased evaluation for PTSD.  

In September 2016, the Board granted service connection for tinnitus and dismissed the issues of entitlement to service connection for an unspecified neurological disorder and sciatic nerve disorder.  The Board also remanded the issues of entitlement to service connection for headaches and irritable bowel syndrome and the issue of entitlement to an increased evaluation for PTSD for further development.  The case has since been returned to the Board for appellate review.

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for irritable bowel syndrome.  In addition, as noted in the September 2016 Board decision, the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) is no longer in appellate status because the Veteran did not perfect an appeal as to that issue.  In light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any gastrointestinal disorder other than GERD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for headaches and a gastrointestinal disorder other than GERD, to include irritable bowel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to September 5, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.

2.  Since September 5, 2012, the Veteran's PTSD has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 5, 2012, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2017).

2.  For the period from September 5, 2012, to February 2, 2017, the criteria for an evaluation of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an evaluation in excess of 70 percent for PTSD on or after February 2, 2017, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his October 2011 notice of disagreement, the Veteran asserted that the RO did not review or obtain his medical records from the Leavenworth VA Medical Center (VAMC).  In September 2016, the Board directed the AOJ to obtain the Veteran's outstanding VA medical records.  The record reflects that the Appeals Management Center (AMC) obtained the Veteran's VA medical records from the Kansas City Health Care System and Leavenworth VAMC, as directed.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent evaluation prior to September 5, 2012, a 50 percent evaluation prior to February 2, 2017, and a 70 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the psychiatric disorder results in reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Historically, during a September 2010 VA examination, the Veteran reported that he was pursuing a bachelor's degree in information technology.  He stated that he experienced heightened anxiety while attending his classes and that he tended to isolate himself in the back of the classroom.  He further reported that he had difficulty concentrating during his classes and while completing his homework.  The examiner indicated that the Veteran's overall educational functioning appeared mildly to moderately impaired.

The Veteran also reported that he worked in security for approximately two years until 2008 when he accepted a position with the United States Postal Service (USPS). He quit his job at the USPS after one year because he was required to work at the front desk and interact with people more frequently.  Thereafter, he returned to his former job where he continued to work on a full-time basis.  The Veteran stated that he experienced ongoing anxiety because he had to work in close proximity to other people.  He recounted an incident where he became irritable and yelled at a co-worker who was talking about the military.  The examiner noted that the Veteran had not experienced the absence or loss of employment related to mental health symptoms over the past twelve months.  He indicated that the Veteran's overall level of occupational functioning appeared mildly to moderately impaired.

With respect to marital and family relationships, the Veteran reported that he had been married for seven years.  He stated that there was significant conflict in his marriage due to his irritability, anger, and lack of affection.  The Veteran's wife reportedly asked him for a separation in April 2006, and the Veteran moved out of the home without consenting to the divorce.  He reunited with his wife after receiving marital counseling.  The Veteran reported that his wife was dissatisfied with their lack of involvement in social activities.  He also stated that he had limited tolerance and often became frustrated with his five year old son.  He admitted that he yelled at his son, but no longer allowed himself to spank his son.  The examiner stated that the Veteran's overall level of functioning in this area appeared to be moderately to significantly impaired.  

With respect to social functioning, the Veteran reported that he two friends that he texted or called every couple of weeks.  However, he stated that he preferred to stay at home and did not like to leave the house other than for school or work due to his anxiety.  He indicated that his anxiety increased at times to the point where he felt nauseous.  He scheduled all of his errands and obligations for the same day in order to minimize his anxiety.  The examiner stated that the Veteran's overall functioning in this area appeared to be significantly impaired.

With respect to activities and leisure pursuits, the Veteran reported that he enjoyed reading and playing video games.  The examiner stated that the Veteran's overall level of functioning in this area appeared mildly to moderately impaired.

With respect to impulse control, the Veteran reported having verbal outbursts, "violent thoughts," and road range.  He indicated that he wanted people to irritate him, so that he could act upon his aggressive thoughts.  However, the examiner noted that the Veteran had been able to control his urges and that he had not been involved in any physical altercations since his last VA examination.  The examiner indicated that the Veteran's overall functioning in this area appeared to be moderately impaired.

On mental status examination, the examiner noted that the Veteran was alert, oriented, and cooperative.  He maintained good eye contact, and his speech was normal and clear.  The examiner noted that the Veteran responded in a logical manner, and there was no inappropriate behavior.  His thought process was goal-directed, and his thought content was without auditory hallucinations, visual hallucinations, suicidal ideation, and homicidal ideation.  He presented with a restricted range of affect.  The Veteran described his mood as "alright," and he denied having current suicidal ideations or prior suicide attempts.  The examiner noted that the Veteran's personal hygiene was adequate and that he was able to perform basic activities of daily living.  The Veteran's memory was moderately impaired.  Specifically, he had difficulty remembering what he was supposed to do on any given day even after being reminded by his wife.  He also had difficulty remembering names and appointments.   There was no evidence of obsessive or ritualistic behavior. 

The examiner noted that the Veteran appeared to be moderately to significantly impaired due to his symptoms of depression, anxiety, and panic attacks.  The Veteran reported that he was in a "bad slump" most of the days of the week, but he did not like to call it depression.  His symptoms included social isolation, lack of motivation, "moping around, " sitting in the dark, fatigue, loss of energy, decreased interest in activities, eating no more than one and a half meals per day, and occasional feelings of hopelessness and worthlessness.  The Veteran reported that he was anxious on a daily basis.  His symptoms also included nervousness, nausea, hypervigilance, avoidance of crowds, problems concentrating, racing thoughts, and tension.  The examiner stated that the Veteran did not experience panic attacks under the criteria in the DSM-IV, but he did experience significant anxiety with sweating and nausea regularly when he was in public places.  

The Veteran also reported that he had difficulty falling asleep on a nightly basis.  He generally slept for six hours, but he awoke multiple times during the night.  He also reported taking three to four hour naps during the day.  He had nightmares a few times per week, but his symptoms were improved with medication.  He was also irritable, tired, drowsy, and had difficulty concentrating during the day.  With respect to sleep impairment, the examiner stated that the Veteran's overall level of functioning appeared to be significantly impaired.

The examiner noted that the Veteran was experiencing trauma related nightmares; intrusive memories; intense psychological distress at exposure to cues; avoidance behavior; markedly diminished interest or participation in significant activities; restricted range of affect (unable to experience tenderness, loving feelings); a sense of foreshortened future; sleep disturbances; irritability or outbursts of anger; and difficulty concentrating.  The examiner concluded that the Veteran continued to meet the criteria for PTSD and assigned a GAF score of 55.  

The examiner stated that the Veteran's social functioning was impacted by his PTSD symptoms including irritability, anxiety, hypervigilance, social withdrawal, limited frustration tolerance, verbal outburst, limited close friendships, social isolation, marital conflict, problems with memory and concentration, restricted range of affect, anxious mood, nervousness, nausea, sleep impairment, nightmares, racing thoughts, and tension.  He stated that the Veteran's occupational and educational functioning was impacted by his PTSD symptoms including anxiety, irritability, difficulty being around others, and social isolation.  

In an October 2011 statement, the Veteran's spouse reported that he had difficulty sleeping, nightmares, fatigue, memory problems, and irritability.  She stated that they rarely went out as a couple because the Veteran did not feel comfortable around crowds.  She also reported that he had a short temper and was emotionally withdrawn from his son.  She recounted an incident during which the Veteran asked for a divorce without showing any emotion.  His family members also reportedly noticed that that the Veteran exhibited a lack of emotions.

In an October 2011 statement, the Veteran reported that his PTSD caused problems at work and in his personal life.  He stated that his nightmares made it difficult to sleep without medication, and he recounted that he hit his wife a few times during his sleep.  The Veteran indicated that he could not go to church with his family or shopping very often due to his anxiety and paranoia.  He had very little tolerance for the general public, and his anxiety became so severe at times that it caused nausea and shaking.  The Veteran attributed his divorce to his symptoms of irritability and anger.  He stated that he had trouble dealing with his wife and son without snapping or yelling at them.  He also indicated that he could not discipline his son without his wife being present.  The Veteran reported having very frequent violent thoughts.  For example, he stated that scenarios ran through his head where he planned on how to "take people out."  He indicated that he was always on alert for the biggest threat and that he scanned his environment to determine what tools were at his disposal.  The Veteran reported that he worked evening and weekend shifts in order to avoid interacting with people.  He stated that he was starting to enjoy pain and disappointment, and that he could care less whether his friends or his wife left him.  

During a February 2013 VA examination, the Veteran reported that he was in the process of getting a divorce and that he was residing with his mother and siblings.  He indicated that he was no longer able to emotionally attach himself to people, with the exception of his two children.  The Veteran reported that he was able to control his anger and irritability.  He stated that he did not lose control of his anger in front of his children, but he noted that he became easily annoyed by them.  The Veteran reported that he purposefully worked night shifts because he felt anxious, overwhelmed, and irritable, even when dealing with small crowds of people.  He maintained employment with the exception of a brief period of time after he left his job at the USPS.  He reported that he stopped pursuing his college degree because the environment triggered his PTSD symptoms.  The Veteran also indicated that he got together with a friend for drinks one or two times per month.  

The examiner noted that the Veteran was experiencing nightmares; recurrent distressing recollections and dreams; flashbacks; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues; avoidance behavior; markedly diminished interest or participation in significant
activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence. 

The Veteran was also experiencing feelings of worthlessness; social isolation from friends and family; anxiety in large crowds of people; difficulty dealing with others socially or at work/school; excessive use of pornography and sex to deal with anxiety and depression; recurrent suicidal ideation; nausea; and feelings that he would never have a normal life and never feel genuinely happy.

The examiner stated that the Veteran also satisfied the full criteria for a diagnosis of major depression.  He stated that it was possible to differentiate what symptoms were attributable to the Veteran's psychiatric diagnoses.  However, in so doing, the examiner stated that the Veteran's depression seemed secondary to his PTSD and that he likely developed depression over time as a result of his PTSD. He also stated that it was difficult to separate the overlapping symptoms of depression and PTSD, such as anhedonia, concentration problems, and poor sleep.  

The examiner stated that the Veteran's PTSD symptoms included psychological stress and physiological at exposure to cues/reminders of the trauma and to any war time reminders; avoidance of stimuli related to the trauma and war time; avoidance of thoughts, feelings, and conversations associated with the trauma as well as activities, places and people who remind him on the trauma; markedly diminished interest and participation in activities and feelings of detachment and estrangement from others; restricted range of affect; difficulty falling and staying asleep; irritability; difficulty concentrating; hypervigilance; and exaggerated startle response.

The Veteran's symptoms of depression included feeling depressed mood most of the day, nearly every day; markedly diminished interest or pleasure in all, or almost all, activities most of the day, nearly every day; significant decrease in appetite nearly every day; insomnia nearly every day; fatigue or loss of energy nearly every day; feelings of worthlessness; diminished ability to think or concentrate nearly every day; recurrent thoughts of death and recurrent suicidal ideation, at times with a plan and at times without a plan.  

The Veteran denied having current suicidal ideation.  However, the examiner noted that the Veteran struggled with recurrent suicidal ideation, which he handled by talking to his family and therapist.  The examiner further noted that the Veteran was hospitalized in September 2012 for suicidal ideation, but he was currently stable and there was no evidence of imminent harm to self or others.  

The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
The examiner estimated that 30 percent of the Veteran's occupational and social impairment was due to his depression and 70 percent was due to his PTSD.  He assigned the Veteran a GAF score of 50.  The examiner further stated that the Veteran's PTSD impaired his educational goals, limited the type of jobs that he could perform, and limited his ability to engage social with others and to seek social support. 
 
During a July 2016 Board hearing, the Veteran testified that he had to take time off from work due to his mental health symptoms.  He reported that he was hypervigilant and fearful.  For instance, he stated that he needed to check doors and windows three to four times to make sure that they were secure.  He also reported that he had unprovoked irritability with periods of violence where he would hit things for no reason.  He further testified that he contemplated suicide within the last six months.  The Veteran reported that he had a close relationship with his mother and that he got along pretty well with his children.  He had a brother with whom he was fairly close, as well as three sisters.  He reported having a strained relationship with his ex-wife.  The Veteran indicated that he had one close friend, but had difficulty maintaining friendships with any other friends.  He noted that he had lost interest in recreational activities.   

During a February 2017 VA examination, the Veteran reported that he had a good relationship with his mother and that he contacted her multiple times per week.  He described his relationship with his siblings as positive in general, but he noted that he did not get along well with his youngest sister.  He indicated that he had a good relationship with his son, but he sometimes had a hard time relating to his daughter.  He stated that his family was good at "keeping tabs on him."  The Veteran indicated that he separated from his wife.  He felt that the divorce was mostly his fault because of his communication problems and infidelity.  The Veteran reported that he had one serious relationship since his last VA examination that lasted approximately 18 months.  He lived with his girlfriend for a period of time, but stated that he continued to have communication problems.  He also reported having an ongoing "friend with benefits" relationship.  The Veteran denied any history of domestic violence in his romantic relationships or abusive behaviors towards his children.

The Veteran estimated that he had three friends that he got together with about once a week.  He denied attending church or other regular social activities.  The Veteran reported that he sometimes had problems getting along with others.  He denied getting into arguments with strangers, but he reported having conflicts with his co-workers.  He also denied involvement in fights or physical altercations.  The Veteran continued to experience problems in crowds.  He also reported having feelings of worthlessness at times and stated that he engaged in self-destructive behaviors in his relationships

The Veteran stated that he did not have the time or financial ability to continue his college education.  He reported that he worked full-time for a security company until November 2014 when his employer became aware of his mental health issues.  Thereafter, he worked as a landscaper for a period of time.  He started his current job in maintenance in approximately April 2015.  The Veteran reported that he experienced a lot of anxiety at work and that he was irritable with his co-workers.  He also felt uncomfortable at times because he perceived that he might not meet certain standards or that his co-workers were talking down to him.  However, the Veteran stated that his boss had been flexible and understanding in allowing him to take time off.  He also had a few good friends that he could talk to when he was struggling.  

The examiner noted that the Veteran was hospitalized for suicidal ideation in December 2013.  The Veteran reported that he experienced cycles of depression that usually occurred a couple of times per month and lasted a few weeks or more in duration.  He indicated that he had lost interest in activities that he previously enjoyed, such as attending social events.  He related that he spent his free time taking his dog for a walk or sitting at home watching television.  He described his energy level as "so, so."  The Veteran also stated that he had a decreased appetite and that he did not have the motivation to eat even when he was hungry.  He denied having pervasive feelings of guilt, but he reported that he occasionally had feelings of worthlessness.  He reported that his concentration was "not so great most of the time."  He indicated that his mind wandered a lot when people talked to him and that he had to refocus his attention.  

The Veteran indicated that he engaged in checking behaviors because of his memory problems, and he noted that he had to write things down to help him remember things.  The Veteran reported that he had occasional problems falling asleep, but he denied having problems staying asleep.  He related that he had occasional nightmares and that he remembered his trauma-related nightmares approximately every month or two.  The Veteran also reported that he was frequently paranoid and hypervigilant while driving.  For instance, he stated that he sometimes changed his route because he felt like someone was following him.  He reported that he struggled with anxiety multiple times per day with variable severity.  He estimated that he had panic attacks approximately two or three times per month.  

The Veteran denied having current suicidal ideation.  However, he related that he continued to have some suicidal ideation on a variable basis with varying intensity.  The examiner also noted that the Veteran had some relevant suicidal thoughts earlier in the week.  He denied having homicidal ideation, intent, or plans.

Regarding trauma-related symptoms, the Veteran estimated that he had intrusive thoughts about his history of trauma a couple times per month or more.  He stated that his flashbacks were infrequent.  He reported avoidance behaviors, and he described having "a little bit" of psychological distress and increased physiological reactivity in association with his triggers.  The Veteran denied having difficulty remembering important details about his traumatic experiences.  He indicated that his attitude about the world had changed and that he believed the world was "not a good place."  He also noted that he tended to view the motivation of others negatively.  He denied having current guilt and self-blame about the consequences of his traumatic experiences.  

The Veteran denied having a persistent negative emotional state and indicated that he was still capable of experiencing positive emotions.  The examiner noted that the he did not appear to display a markedly diminished interest or participation in significant activities based on his reported social functioning and leisure activities.
The Veteran endorsed problems connecting with and feeling close to others.  He estimated that he struggled with irritability at least once per week and that he had angry outbursts approximately once per month.  He endorsed reckless or self-destructive behavior.  He also endorsed hypervigilance, difficulties with concentration, and an exaggerated startle response. 

The examiner noted that the Veteran was experiencing symptoms of recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; dissociative reactions, such as flashbacks; marked physiological reactions to internal or external cues that symbolize or resemble aspect of the traumatic event; avoidance behaviors; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; and problems with concentration.

The examiner also noted that the Veteran's current symptoms included anxiety, a depressed mood, suspiciousness, panic attacks that occurred weekly or less often, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation. 

On mental status examination, the Veteran's grooming and hygiene was adequate.  His speech and psychomotor behavior was within normal limits.  He described his mood as "not bad."  His affect was reactive and consistent.  He was oriented in time, and his thought process was logical and goal-oriented.  His attention, concentration, and memory were grossly intact, and his insight and judgement were adequate.  He denied having hallucinations or delusion, but he reported having recent suicidal ideation without a plan or intent.

The examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran had a diagnosis of major depression.  However, he stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by the Veteran's PTSD.  In so finding, he explained that he could not reliably differentiate the functional impairments without resorting to speculation due to the fact that there was at least some degree of symptom overlap. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an evaluation of 50 percent is warranted for PTSD prior to September 5, 2012, and a 70 percent evaluation is warranted for the period from September 5, 2012, to February 2, 2017.  In addition, the Board concludes that an evaluation is excess of 70 percent is not warranted on or after February 2, 2017. 

At the outset, the Board acknowledges that, in addition to his PTSD, the record reflects that the Veteran has been diagnosed with major depression.  This condition has not been service-connected.  However, where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102 (2009); Schedule for Rating Disabilities, Mental Disorders, 61 Fed. Reg. 52,695, 52,698 (Oct. 8, 1996)).  In this case, the February 2013 VA examiner stated that it was possible to differentiate the symptoms attributable to the Veteran's psychiatric diagnoses; however, the examiner also stated that it was difficult to separate the overlapping symptoms of depression and PTSD, such as anhedonia, concentration problems, and poor sleep.  Moreover, he stated that the Veteran's depression seemed secondary to his PTSD and that he most likely developed depression over time as a result of his PTSD.  In addition, the February 2017 VA examiner stated it was not possible to differentiate what portion of the occupational and social impairment was caused by the Veteran's PTSD.  In so finding, he explained that he could not reliably differentiate the functional impairments without resorting to speculation due to the fact that there was at least some degree of symptom overlap.  Based on the foregoing, the Board finds that the evidence as a whole does not clearly differentiate between the symptoms of the Veteran's service-connected PTSD and the symptoms attributable to any other mental disorders.  Consequently, resolving reasonable doubt in favor of the Veteran, the Board will consider all of his psychiatric symptoms in rating his PTSD without differentiating between his PTSD and other psychiatric disorders. 


Prior to September 5, 2012

As noted above, the Veteran's PTSD is currently assigned a 30 percent disability evaluation prior to September 5, 2012.  

The Board finds that the foregoing evidence demonstrates that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent evaluation prior to September 5, 2012.

The Veteran had a history of recurring symptoms, including sleep disturbance, anxiety, nightmares, hypervigilance, irritability, anger, emotional detachment, and avoidance of crowds, as set forth above.  The September 2010 VA examiner also determined that the Veteran's was at least moderately impaired by many of his PTSD symptoms, such as impulse control, memory impairment, depressed mood, anxiety, panic attacks, and sleep impairment.

In addition, the record shows that the Veteran was having increasing difficulty at work.  During the September 2010 VA examination, the Veteran reported that he quit his job at the USPS because he was required to work at the front desk and interact with customers.  Although the Veteran was able to return to his previous security job, he indicated that he experienced anxiety because he was required to work in close proximity with other employees.  He also stated that he was irritable and yelled at his co-workers.  In addition, the Veteran reported that he experienced anxiety and social isolation when he attended his college classes. 

The record also shows that the Veteran had a strained relationship with his wife.  During the September 2010 VA examination, the Veteran reported that his marriage was adversely impacted by his irritability, anger, emotional detachment, and lack of affection.  In an October 2011 statement, the Veteran's spouse recounted that he was very emotionally detached when he asked her for a divorce.  Moreover, the Veteran reported that he had a limited tolerance threshold and often became frustrated with his five year old son.  The September 2010 VA examiner indicated that the Veteran's social functioning appeared to be significantly impaired.  The record also shows that the Veteran avoided social interaction and isolated himself as a way to deal with his PTSD symptoms.  

Overall, the Board finds that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and that his PTSD more closely approximates the criteria for a 50 percent evaluation prior to September 5, 2012, as the frequency and nature of his symptoms do not reflect transient, mild, or occasional impairment.   

The Board notes that the Veteran reported having some symptoms of the 70 percent criteria, such as panic attacks, irritability, depressive symptoms, and suicidal ideation, during this portion of the appeal period.  Nevertheless, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for his PTSD prior to September 5, 2012.  

During this time period, the Veteran reported irritability, verbal outburst of anger, "road rage," and violent thoughts.  For example, during the September 2010 VA examination, the Veteran reported that he wanted people to irritate him, so that he could act upon his aggressive thoughts.  However, irritability, anger, verbal outbursts, and violent thoughts do not equate to having impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the 70 percent evaluation criteria.  Indeed, the Board notes that the September 2010 VA examiner stated that the Veteran was able to control his behavior and that he had not been involved in any physical altercations.  Moreover, the Veteran's VA medical records showed that he denied having homicidal ideation.  See, e.g., August 2010, December 2010, March 2011, and November 2011 VA psychiatric records.  

In addition, the Veteran's anxiety, depression, and panic attacks during this period did not rise to the level of severity such that it affected his ability to function independently, appropriately, and effectively.  While the Veteran's medical records do show that his anxiety and depression affected his mood and motivation, these records also indicate that he was able to care for himself and maintain good hygiene.  The Veteran also had appropriate communication, thought processes, and behaviors throughout this period of time.  Moreover, the September 2010 VA examiner stated that the Veteran did not experience panic attacks under the criteria in the DSM-IV.  Rather, his symptoms were more appropriately attributed to his anxiety.  Thus, while the Veteran experienced anxiety and depression, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  

The Board does acknowledge that a February 2013 private medical record noted that the Veteran struggled with suicidal ideation for the past several years.  However, the Veteran's VA medical records show that he also denied having suicidal ideation on numerous occasions during this time period.  See, e.g., July 2010, August 2010, September 2010, April 2011, June 2011, November 2011 VA psychiatric records.  The Veteran further denied having suicidal ideation during his September 2010 VA examination.  Moreover, in a July 2012 VA medication assessment, the Veteran denied having thoughts about taking his life or harming others in the past 12 months.  

The Board also notes that the Veteran's medical records indicate that his PTSD and related anxiety were causing memory and concentration difficulties.  However, these records did not reflect difficulties that were so severe that the Veteran could not remember facts such as his own name, the names of close relatives, or his own occupation.  

With regard to occupational impairment, the Board notes that the Veteran had some difficulty with stress during his employment.  In this regard, the record reflects that the Veteran quit his job with the USPS in approximately February 2009 in order to avoid increased social interaction, but he was able to return to his former security job.  The Veteran reported that he experienced ongoing anxiety and irritability at work.  However, the Board notes that the Veteran was able to maintain employment during the appeal period prior to September 5, 2012.  

With regard to maintaining effective relationships, the Board notes that the Veteran was married during this time period.  Although the Veteran reported that he preferred to stay at home due to his anxiety, he also indicated that he had a few friends that he spoke to every couple of weeks.  Thus, despite the fact that the Veteran had some difficulty establishing and maintaining effective work and social relationships, such evidence does not show that he had an inability to establish and maintain them as contemplated in the criteria for a 70 percent evaluation.

Indeed, to the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment in most areas or total occupational and social impairment to warrant a higher rating for the period prior to September 5, 2012.  There is also no indication that he had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; neglect of his personal appearance and hygiene; or disorientation to time or place.  

The Board acknowledges that the September 2010 VA examiner assigned a GAF of 55.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  In this case, the GAF score assigned is but one factor for consideration in a rating.  Overall, the GAF score assigned is generally consistent with the moderate symptomatology contemplated in the 50 percent rating and supports such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examination reports to be the most probative evidence of the Veteran's psychological symptomatology.

Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for the period prior to September 5, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that a 50 percent evaluation, but no higher, is warranted for PTSD prior to September 5, 2012, and the claim is granted to this extent.  


Period since September 5, 2012

As noted above, the Veteran is currently assigned a 50 percent evaluation for the period from September 5, 2012, to February 2, 2017.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but not higher, for the period from September 5, 2012, to February 2, 2017.  The Board finds that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent evaluation on and after September 5, 2012.  

The Veteran had a history of recurring symptoms, including sleep disturbance, nightmares, difficulty concentrating, memory problems, anger, irritability, hypervigilance, flashbacks, avoidance behavior, depression, and anxiety.  The Veteran also demonstrated self-sabotaging behavior and pornography/sexual addiction issues.  

The record also reflects that the Veteran reported having suicidal ideation on numerous occasions for the period on appeal since September 5, 2012.  In this regard, the Veteran's private medical records show that he was hospitalized in September 2012 due to an escalation in his suicidal ideation.  In a May 2013 statement, the Veteran's co-worker A.H. (initials used to protect privacy) noted that the Veteran had suicidal ideation and that he reported that his children were the only reason that he did not act upon such feelings.  A June 2013 VA medical record noted that the Veteran had suicidal thoughts with no active plan for suicide.  Thereafter, a November 2013 VA psychiatry record noted that the Veteran reported having suicidal thoughts with a mild specific active plan.  At that time, he was again hospitalized with suicidal intent.  Subsequently, a February 2014 VA psychiatry record noted that the Veteran adamantly denied having suicidal ideation and that he needed clearance to carry a firearm for his job.  However, in March 2014, the Veteran endorsed "vague" and "fleeting" suicidal ideation.  A January 2015 VA psychiatric consultation report also noted that the Veteran wished to rejoin the military and that he denied having suicidal thoughts over the past several months.  However, at that time, a psychiatric evaluation revealed that a scale related to suicidal ideation was elevated.  Moreover, a January 2016 VA medical record noted that the Veteran did not trust the VA psychiatrist who conducted the January 2015 VA psychiatric evaluation.  In June 2016, the Veteran reported that he was in a downward spiral and that his current condition was "killing him."  During the July 2016 hearing, the Veteran testified that he considered committing suicide within the last six months.  In addition, a September 2016 VA psychiatry record noted that the Veteran was having suicidal thoughts more often.  Lastly, during the February 2017 VA examination, the Veteran reported that that he continued to have some suicidal ideation on a variable basis with varying intensity.  

Moreover, a February 2016 VA psychiatry record noted that the Veteran showed features of obsessive compulsive disorder (OCD).  Specifically, the Veteran reported that he obsessively reminded himself about things and that he feared that there would be negative consequences if he did not do so.  For example, he feared that a building might burn down, so he would return to check whether he turned off a coffee pot.  The Veteran also reported that he preferred symmetry, even to the extent where he needed to ensure that his trash was symmetrically placed in the garbage.  He further reported recurrent obsessive fears about the safety of his family. 

The Board further notes that the Veteran reported irritability and anger during this period of the appeal.  A March 2013 VA psychiatric record noted that the Veteran reported experiencing anger to the point that he felt "detached" and had "out of body experiences."  Similarly, a May 2013 VA psychiatric record noted that he continued to experience "out of body anger" to the point where he felt that there was a possibility of losing control of himself.  In a May 2013 statement, the Veteran's friend reported that he lost his temper at work and often overacted.  In a May 2013 VA PTSD assessment, the Veteran reported feeling extremely irritable and having angry outbursts.  Subsequently, a June 2013 VA psychiatric record noted that the Veteran's anger improved with medication.  However, in December 2013 and February 2016 PTSD assessments, the Veteran reported feeling irritable or having angry outbursts "quite a bit."  Moreover, in a June 2016 VA psychiatric record, the Veteran reported that he was so angry that he could not see straight.  

The Board does acknowledge that the Veteran reported that his symptoms of PTSD had improved during this time period.  See, e.g., May 2015 statement in support of claim.  In addition, a January 2015 VA psychiatric consultation noted a marked improvement in the Veteran's symptoms, including anxiety.  Notably, however, a March 2015 VA medical record noted that the Veteran reported his anxiety had become unbearable.  At that time, a VA psychiatrist acknowledged the findings of the January 2015 VA psychiatric consultation, but he noted that the Veteran still exhibited symptoms of PTSD.  In addition, as noted above, the Veteran reported that he did not trust the January 2015 VA psychiatrist.  Subsequent VA medical records continue to note ongoing complaints of severe anxiety.  For example, in a February 2016 VA psychiatric consultation, the Veteran reported that he had frequent periods of anxiety and that he had to leave work at times due to his overwhelming symptoms.  He also reported having recurrent and spontaneous panic attacks.  See, e.g., February 2016 VA psychiatric record.  Thus, the evidence does not demonstrate sustained improvement during this period of the appeal. 

The Board also acknowledges the February 2013 VA opinion that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, the examiner also noted that psychiatric inventories showed depression and anxiety scores in the severe range.  In addition, the examiner noted that the Veteran's PTSD impaired his educational goals, limited the type of employment that he was able to perform, and limited his ability to engage with others and to seek social support.   

After a review of the evidence as a whole, the Board finds that the Veteran's persistent and severe symptoms of anxiety, anger, suicidal thoughts, and difficulty in adapting to stressful situations rises to the level of a severe disability.  Thus, resolving all reasonable doubt in his favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation for this period of the appeal.

The Board also notes that the February 2013 VA examiner assigned the Veteran a GAF score of 50.  A GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See DSM-IV.  In this case, the GAF score assigned is but one factor for consideration in a rating.  Overall, the GAF score assigned is generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and supports such an evaluation.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology.

Based on the foregoing, the Board finds that a 70 percent evaluation, but no higher, is warranted for PTSD for the period from September 5, 2012, to February 2, 2017, and the claim is granted to this extent.  However, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for PTSD at any point since September 5, 2012.

The Board does note that the Veteran's had suicidal ideation, which may suggest that he was a danger to himself at times.  Nevertheless, the record during the entire appeal period does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation, to include consideration of the Veteran's statements, lay statements, the private treatment records, and the VA examination reports. 

The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With regard to occupational impairment, the evidence suggests that the Veteran was employed for a majority of the appeal period.  During the February 2013 VA examination, the Veteran reported that he purposefully worked a night shift to avoid social interaction because he felt anxious, overwhelmed, and irritated when dealing with even small crowds of people.  The examiner also noted that the Veteran stopped pursuing his college degree due to his mental health concerns and recurrent suicidal ideation.  In a May 2013 statement, the Veteran's colleague reported that he had difficulty dealing with his co-workers without losing his temper or overreacting.  A November 2013 VA psychiatry record noted that the Veteran informed his employer about his suicidal thoughts and had to surrender his weapon.  In addition, a March 2014 VA psychiatry record noted that the Veteran was looking for employment because he was no longer able to work in security due to his PTSD.  Thereafter, VA medical record noted that the Veteran found a new job working in hotel maintenance.  A January 2015 VA psychiatry consultation report noted that the Veteran had no difficulty at work or being around others.  However, it was also noted that the Veteran worked the night shift.  Moreover, a February 2016 VA psychiatric record noted that the Veteran had to leave work at times due to his overwhelming anxiety.  The February 2017 VA examiner noted that the Veteran continued to have conflicts with his co-workers and managers.  He also reported ongoing irritability with his coworker's and anxiety at work.  However, he stated that his employers had been flexible and understanding about allowing him to take off time.  Although the Veteran may have had some degree of occupational impairment, the evidence shows that the Veteran has maintained employment throughout much of the appeal.  Thus, it cannot be said that the Veteran has had total occupational impairment.

Moreover, there is no evidence that the Veteran had total social impairment during the appeal period.  While the Veteran was socially withdrawn, he did maintain some relationships with members of his family throughout the appeal period.  In this regard, the record reflects that the Veteran experienced marital problems and divorced his wife.  See, e.g., February 2013 VA examination.  However, during the February 2013 VA examination, he reported that he felt connected with his children.  In addition, a February 2013 private medical record noted that the Veteran had a strong relationship with his children and that he continually strived to be an attentive father.  A December 2013 VA psychiatry record noted that the Veteran had a "rocky" relationship with his girlfriend, but they were working on their relationship.  A December 2013 VA primary care record indicated that the Veteran had great family support.  In a January 2015 VA psychiatry evaluation, the Veteran reported that he had a good social support network of family and friends.  During the February 2017 VA examination, the Veteran reported that he had a good relationship with his mother and son, as well as a positive relationship with several of his siblings.  The Veteran also reported dating since his separation from his spouse.  He had a serious relationship that lasted for approximately 18 months, as well as an ongoing sexual relationship with a friend.     

The Veteran was also able to maintain some friendships.  In this regard, during the February 2013 VA examination, the Veteran reported that he had drinks with a friend one or two times per month.  An October 2016 VA psychiatry record also noted that the Veteran spoke to his friends when he felt depressed.  Moreover, during the February 2017 VA examination, the Veteran stated that he had supportive friends at work.  Thus, it cannot be said that he had total social impairment, as he did maintain some relationships during the entire appeal period.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability evaluation since September 5, 2012.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD on or after September 5, 2012.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.


ORDER

For the period prior to September 5, 2012, a 50 percent evaluation, but not higher, for PTSD, is granted.

For the period from September 5, 2012, to February 2, 2017, a 70 percent evaluation, but not higher, for PTSD is granted.  

For the period since February 2, 2017, an evaluation in excess of 70 percent for PTSD is denied.  


REMAND

Regarding the claim for service connection for headaches, the Veteran was afforded a VA examination in January 2017.  The examiner opined that the Veteran's tension headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not specifically address whether the Veteran's headaches were related to environmental hazards in Iraq and/or Kuwait, as directed in the September 2016 Board remand.  Therefore, a remand is necessary to obtain an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for a gastrointestinal disorder, a remand is necessary to obtain an additional VA medical opinion.  The Veteran has contended that he has a gastrointestinal disorder that had its onset during service and continued thereafter.  See, e.g., June 2010 statement in support of claim.  He has also contended that his gastrointestinal disorder is related to exposure to environmental hazards during his service in the Persian Gulf War.  See, e.g., October 2011 notice of disagreement.  The Veteran's service personnel records reflect that he served in Iraq and Kuwait from January 2005 to December 2005.  Therefore, the Persian Gulf War provisions, 38 U.S.C. § 1117, 38 C.F.R. § 3.317, are applicable in this case.

The Veteran was afforded a VA examination in January 2017 during which the examiner concluded that there was insufficient clinical evidence to support a diagnosis of irritable bowel syndrome.  However, the examiner did not assess whether the Veteran had an undiagnosed illness or medically unexplained chronic multisymptom illness other than irritable bowel syndrome.  Indeed, the examiner noted that functional diarrhea or functional constipation may present with similar symptoms as irritable bowel syndrome, but she indicated that testing for such disorders was beyond the scope of the examination.  

Moreover, the examiner did not adequately address whether the Veteran's symptoms cannot be related to a known clinical diagnosis.  Although the examiner stated that there was lack of clinical, objective, or testing evidence to identify the cause of the Veteran's diarrhea/constipation alternation, it is unclear whether the appropriate diagnostic testing has been conducted.  For these reasons, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for headaches and a gastrointestinal disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current headache disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that are causally or etiologically related to his military service, to include any environmental exposures therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed gastrointestinal symptoms, to include irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all disorders related to the Veteran's reported diarrhea, constipation, and abdominal pain.  In so doing, the examiner should indicate whether the Veteran meets the criteria for a diagnosis of irritable bowel syndrome.  He or she should also indicate whether the Veteran's symptoms are the result of a functional gastrointestinal disorder or a structural gastrointestinal disease.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, to include any environmental exposures therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


